Citation Nr: 0845015	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for spinal cord ischemia 
with paraplegia (spine disability), including as secondary to 
service-connected scar over scalp, residuals of closed head 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The veteran had active military service from September 1985 
to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's current spine disability is not related to 
service or any service-connected disability.


CONCLUSION OF LAW

The veteran's spine disability was not incurred in or 
aggravated by service, nor is it proximately caused or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, a notice letter was provided to the 
veteran in April 2004, prior to the initial AOJ decision on 
his claim.  It failed, however, to include the notice 
required pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (notice that a disability rating or an effective date 
for the award of benefits will be assigned if service 
connection is awarded).  Nevertheless, the Board finds that 
such notice error is not prejudicial to the veteran because 
the preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are, 
therefore, moot.  

Furthermore, the Board finds that the notice provided 
otherwise satisfies VA's duty to notify.  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination or opinion in relation to the claim for 
service connection because there is no competent evidence 
that the veteran's current spine disability is the result of 
any event, injury or disease in service or is related to any 
service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2008). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has also claimed that his current spine 
disability is caused by  his service-connected scar over the 
scalp.  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Private treatment records show that, on December 6, 2003, the 
veteran was brought to the emergency room after falling from 
a moving car.  He was sitting on the back of the car, and it 
drove off causing him to fall and hit the back of his head 
with bleeding from the ears.  The veteran came in to the 
emergency room unresponsive with positive loss of 
consciousness.  He was found to have bilateral frontal 
contusions with subarachnoid hemorrhage and subdural hematoma 
on CT scan.  He was taken to the operating room where a 
craniotomy was performed with a left-sided bone flap removed.  

Thereafter, around December 18th, the veteran became severely 
hypoxic, which caused his oxygen saturations to decrease.  He 
then developed acute weakness in the arms and legs.  On 
magnetic resonance imaging (MRI) study, it was shown that he 
had an acute spinal cord edema through the cervical, thoracic 
and lumbosacral regions, extending to the conus medullaris, 
worse in the cervical region.  Over the next few days, the 
veteran became quadriplegic.  

Due to periods of hypotension requiring dopamine, the veteran 
underwent cardiology consult on December 28th.  The 
cardiologist indicated that the hypotension was most likely 
caused by the veteran's severe neurologic injury.  He doubted 
any significant underlying cardiac disease.  On December 
31st, the veteran underwent a neurology consult.   The 
neurologist was unable to determine the exact etiology of the 
veteran's quadriplegia, but suspected that it as due to 
spinal cord ischemia related to a hypotensive and/or hypoxic 
event, both of which the veteran had experienced.  He stated 
that, while spinal edema is possibly related to his trauma, 
this would be less likely to occur so many days after the 
original event.  He suggested that transverse myelitis could 
also be a possible cause as well as Guillian-Barre, although 
this would be very unlikely. 

Subsequently, the veteran had improvement in his upper 
extremities, but continued to have paraplegia of the lower 
extremities.  He was discharged to a rehabilitation hospital 
on January 4, 2004, with a diagnosis of spinal cord ischemia 
with paraplegia.

The veteran contends that his current spine disability is due 
to a head injury in service or, at least, was substantially 
contributed to by that head injury.  Service treatment 
records show that, on October 28, 1989, the veteran was seen 
in the emergency room for trauma to his head.  The veteran 
reported having been struck multiple times in the face and 
head with blunt instruments/weapons.  He reported loss of 
consciousness for approximately 20 minutes.  He denied any 
neck pain, weakness, numbness, blurred vision, or diplopia.  
He did complain of a severe headache.  He had a negative CT 
scan of the head and negative skull x-rays.  He was alert and 
conscious by the time he got to the emergency room.  He had 
multiple fascial and scalp lacerations, including a 10 cm 
laceration in the parietal region right across the midline 
and a 6 cm laceration in the occipital area with a hematoma 
again towards the midline.  These lacerations were sutured in 
the emergency room.  The veteran was admitted to the hospital 
overnight for observation.  On the morning of October 29th, 
the veteran reportedly felt completely normal.  His vital 
signs and all of his neurologic checks were within normal 
limits, and he was discharged in a much improved condition.  
On follow up three days later, the veteran voiced no 
complaints and the lacerations were healing well.

The veteran was discharged from service on January 31, 1990.  
In December 1989, he waived his right to a separation 
examination.  In May 1990, however, the veteran underwent VA 
examination.  The examiner failed to find any residual 
deficits related to the closed head trauma in October 1989, 
although he did note the veteran had a 20 cm scar over his 
scalp that was well healed.  By rating action issued in May 
1990, service connection was granted for scar over scalp, 
residual of closed head trauma, which was evaluated as 
nondisabling.  VA treatment records from June 1997 to 
November 2001 are silent for any complaints of or treatment 
for any residuals of the in-service closed head trauma.

After considering all the evidence, the Board finds that 
entitlement to service connection for the veteran's current 
spine disability is not warranted.  There is no competent 
medical evidence establishing a relationship between the 
October 1989 head trauma and residual scar to the veteran's 
current spine disability.  The post service medical records 
prior to the December 2003 accident fail to indicate any 
residuals other than the scar on the veteran's scalp, which 
was well healed.  Furthermore, the medical records relating 
to the December 2003 accident fail to show that any physician 
related the veteran's current spine disability to the closed 
head trauma incurred in service.  Significantly these medical 
records are silent for any history of the previous closed 
head trauma.  

In support of his claim, the veteran submitted a couple of 
statements from his private treating physicians.  (See 
letters from March 2003 and March 2006.)  These statements, 
however, only discuss the veteran's current status.  Neither 
physician opines that the veteran's current spine disability 
is in any way related to the in-service closed head trauma in 
October 1989, including related to the service-connected 
scalp scar.  Thus, this evidence is not probative to 
establishing nexus between the current spine disability and 
service or the service-connected scar.

In addition, the veteran testified at an October 2006 RO 
hearing that he did not hit his head when he fell off the car 
in December 2003, but that he fell on his shoulders/arms.  He 
testified that his scar from the previous closed head injury 
incurred in service reopened.  He testified that one of his 
doctors said the reason that he is paralyzed is because the 
scar over his scalp busted back open.  The Board finds the 
veteran's testimony is not credible in light of the history 
and treatment seen in the contemporaneous medical evidence 
from December 2003.  It is clear from the December 2003 
medical records that the veteran received a serious head 
injury resulting in unconsciousness and bilateral frontal 
contusions with subarachnoid hemorrhage and subdural hematoma 
that required immediate craniotomy.  In addition, there is no 
indication at all in these treatment records that the 
veteran's previous scar "busted back open."  Rather the 
history set forth in these records indicates that the only 
external bleeding the veteran had was from his ears.  Thus, 
the veteran's testimony is not probative.

Furthermore, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements relating his 
current spine disability to the in-service closed head trauma 
and/or his service-connected scar residuals therefrom are 
afforded little weight as to whether a nexus exists.

Thus, the Board finds that the preponderance of the evidence 
is against finding that the veteran's current spine 
disability is related to any injury or disease incurred in 
service or to his service-connected scar residuals from the 
in-service closed head trauma.  The preponderance of the 
evidence being against the veteran's claim for service 
connection, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.


ORDER

Entitlement to service connection for spinal cord ischemia 
with paraplegia (spine disability) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


